IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 11, 2008

                                       No. 07-10930                   Charles R. Fulbruge III
                                                                              Clerk




TRIPLE TEE GOLF, INC., a Florida Corporation,

                                                  Plaintiff-Appellant,
v.

NIKE, INC., an Oregon Corporation;
TOM STITES & ASSOCIATES, INC.,
Doing Business as Impact Golf Technologies, Inc.;
JOHN THOMAS STITES, III, Also Known as Tom Stites,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:04-CV-302




Before DAVIS, SMITH, and DeMOSS, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-10930

      In this suit for misappropriation of trade secrets and for damages under
the Texas Deceptive Trade Practices Act, the district court, on remand, granted
summary judgment by determining that plaintiff Triple Tee Golf, Inc., never re-
ceived a right to sue on the claim at issue and was not a “consumer” under the
state statute. We have reviewed the briefs and pertinent portions of the record
and have heard the arguments of counsel. We find no reversible error. The
judgment, accordingly, is AFFIRMED.




                                      2